DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Eivaz (US#2020/0107663) represents the closest prior art of record and discloses a receiving and pick-up arrangement for postal items with a housing comprising a top wall 203, a bottom wall 201 and two side walls 209a and 209b, wherein the two side walls are each connected in an articulated manner along a first hinge axis to the top wall and along a second hinge axis to the bottom wall, and wherein the two side walls each comprise at least two side wall parts, which are foldable connected to one another along a folding axis, wherein the first hinge axes, the second hinge axes, and the folding axes are arranged parallel to one another (see Fig. 5), so that the housing is foldable into a folded up state (Fig. 4), in which the two side walls are folded up between the top wall and the bottom wall, and into an unfolded state (Fig. 7), in which the two side walls are arranged perpendicular to the top wall and the bottom wall and a receiving chamber for receiving the postal items is delimited between the top wall, the bottom wall and the two side walls, wherein the housing has in the unfolded state a closeable first opening (see Fig. 6) at a first front face 210a and a closeable second opening at a second front face 210b, wherein the first opening is arranged at a first end of the housing and the second opening is arranged at a second end of the housing, wherein the first end and the second end are arranged opposite one another in a direction of the first hinge axes. However, Eivaz fails to disclose or suggest a holder for pivotally mounting the housing on a stationary component about a pivot axis, wherein the pivot axis is arranged parallel to the bottom wall and at the first end of the housing.  It would not have been obvious to one of ordinary skill in the art to modify Eivaz to cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677